                                          Case 4:21-cv-04910-PJH Document 18 Filed 09/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GILBERT SALINAS,
                                                                                          Case No. 21-cv-04910-PJH
                                   8                   Plaintiff,

                                   9             v.                                       ORDER GRANTING REQUEST TO
                                                                                          EXTEND INTIAL DISCLOSURE AND
                                  10     PROFESSIONAL PENINSULA                           SITE INSPECTION DEADLINES
                                         PROPERTIES LLC, et al.,
                                  11                                                      Re: Dkt. No. 17
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of the parties’ stipulation to extend time for joint site

                                  15   inspection and defendants’ deadline to respond to plaintiff’s complaint. Dkt. 17. The

                                  16   court GRANTS the parties stipulated request. Accordingly, the court ORDERS the

                                  17   following:

                                  18      •   The deadline for defendants to respond to plaintiff’s complaint is October 4, 2021.

                                  19      •   The deadline for the parties to complete initial disclosures is October 28, 2021.

                                  20      •   The deadline for the parties to hold a joint inspection of the subject premises is

                                  21          November 4, 2021.

                                  22          All other deadlines remain unchanged.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 10, 2021

                                  25                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  26                                                  United States District Judge
                                  27

                                  28
